253 F.2d 712
Dorothy DOWNEY, as Administratrix of the Estate of James P. Downey, Deceased, Plaintiff-Appellee,v.VICTORY CARRIERS, Inc., Defendant-Appellant.
No. 192.
Docket 24818.
United States Court of Appeals Second Circuit.
Argued April 11, 1958.
Decided April 11, 1958.

Appeal from the United States District Court for the Eastern District of New York; Robert A. Inch, Chief Judge.
Hill, Betts & Nash, New York City (Robert S. Blanc, Jr., New York City, on the brief), for defendant-appellant.
Klein & Ruderman, New York City (Harvey Goldstein, New York City, on the brief), for plaintiff-appellee.
Before SWAN, HINCKS and MOORE, Circuit Judges.
PER CURIAM.


1
Appeal dismissed in open court for lack of appellate jurisdiction.